DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on July 28, 2020 is entered.
	Claims 5, 6, 8, 10-19, 28, and 39-48 have been canceled.
	Claims 1-4, 7, 9, 20-27, and 29-38 are pending and currently under consideration.

REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

4.	Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-4, 7, 9, 20-27, and 29-33, drawn to a protein comprising a first antigen-binding site that binds NKG2D, and a second antibody binding site that binds CLL-CLEC12A, and an Fc domain.

Group II, claim 34, drawn to a cell comprising one or more nucleic acid.

Group III, claim 35, drawn to a method of enahcing tumor cell death by exposing the tumor cell to a NK cell and a protein comprising a first antigen-binding site that binds NKG2D, and a second antibody binding site that binds CLL-CLEC12A, and an Fc domain.

Group IV, claims 36-38, drawn to a method of treating cancer in a patient by administering a protein comprising a first antigen-binding site that binds NKG2D, and a second antibody binding site that binds CLL-CLEC12A, and an Fc domain.




	Daley (WO 2017/125897) teach a multispecific molecules including a bispecific antibody comprising a first antigen binding site that binds NKG2D and a second antigen-binding site that binds C-type lectin-like-1 (CCL-1, also known asCLEC12A) (e.g. see pages 6-8). Daley further teach that the multispecific molecule can have an Fc domain that binds CD16 (e.g. see page 93).

Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.

Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	

The species are as follows: 

	If anyone of the Groups I-IV is elected, applicant is further required to elect a particular protein and to provide following information with respect to the elected species:

	i) specific applicable first antigen-binding site that binds NKG2D having specific VH and VL amino acid sequences [e.g. SEQ ID NO:41 and SEQ ID NO:42 as recited in claim 9(b)];
	ii) applicable VH and VL amino acid sequence for the second antigen-binding site (e.g. SEQ ID NO:115 and SEQ ID NO:119  as recited in claim 26); and 
	iii) Fc domain with applicable amino acid sequences (e.g. 90% identical to SEQ ID NO:234 as recited in claim 31), and differ in specific amino acid residues, e.g. Q347 as recited in claim 32).

	If Group IV is elected, applicant is also required to elect a specific disease (e.g. AML)


Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

5.	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention.

6.	Applicant is advised that the response to this requirement to be complete must include an 
election of the invention to be examined even though the requirement be traversed.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

applicant elects claims directed to the product, and a product claims are subsequently found
allowable, withdrawn process claims that depend from or otherwise include all the limitations of
the allowable product claim will be considered for rejoinder.  All claims directed a nonelected
process invention must require all the limitations of an allowable product claim for that process
invention to be rejoined.  

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until all claims to the elected product claim are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644